Case 3:19-cv-01462 Document 1-1 Filed 03/20/19 Page 1 of 6




                EXHIBIT A
                  Case 3:19-cv-01462 Document 1-1 Filed 03/20/19 Page 2 of 6



      TESLA, INC. EMPLOYEE NON-                                   under judicial or statutory law of any country or
     DISCLOSURE AND INVENTIONS                                    subdivision thereof in the world, or under any treaty,
                                                                  regardless of whether or not such right is denominated or
       ASSIGNMENT AGREEMENT                                       generally referred to as a “moral right.”
In consideration of my employment or continued                              2.3      Inventions. The term “Inventions”
employment by TESLA, INC. (collectively with its                  shall mean any idea, concept, discovery, invention,
divisions, subsidiaries and affiliates, the “Company”)            development, research, technology, work of authorship,
and the compensation now and hereafter paid to me, I              trade secret, software, firmware, content, audiovisual
agree as follows:                                                 material, tool, process, technique, know-how, data, plan,
                                                                  device, apparatus, specification, design, prototype,
1.        PROPRIETARY INFORMATION. At all times                   circuit, layout, mask work, algorithm, program, code,
during my employment and thereafter, I will hold in               documentation, or other material or information, tangible
strictest confidence and will not disclose, use, lecture          or intangible, whether or not it may be patented,
upon or publish any of the Company’s Proprietary                  copyrighted, trademarked, or otherwise protected
Information (defined below), except as such disclosure,           (including all versions, modifications, enhancements,
use or publication may be required in connection with             improvements, and derivative works thereof).
my work for the Company, or unless an officer of the
Company expressly authorizes such in writing.                               2.4     Prior Inventions. I have set forth on
“Proprietary Information” shall mean all information,             Exhibit A, PRIOR INVENTIONS DISCLOSURE, to
in whatever form and format, to which I have access by            this Agreement a complete list of all inventions that I
virtue of and in the course of my employment by the               have, alone or jointly with others, conceived, developed,
Company. Proprietary Information includes without                 or reduced to practice prior to the commencement of my
limitation technical data, trade secrets, know-how,               employment with the Company, that I consider to be my
research and development, products, features, concepts,           property or the property of third parties and that I wish to
ideas, plans, designs, formulas, methods, processes,              have excluded from the scope of this Agreement
discoveries, improvements, source and object codes,               (collectively referred to as “Prior Inventions”). If no
data, programs, lists of or information relating to,              such disclosure is attached, I represent that there are no
employees, suppliers, and customers, financial                    Prior Inventions. If, in the course of my employment
information and other business information, Inventions,           with the Company, I incorporate a Prior Invention into a
and works of authorship. Notwithstanding the foregoing,           Company product, process, or machine, the Company is
Proprietary Information excludes any information that is          hereby granted a nonexclusive, royalty-free, irrevocable,
or lawfully becomes part of the public domain. I agree            perpetual, worldwide license (with rights to sublicense
that, in any dispute related to this Agreement, I will bear       through multiple tiers of sublicensees) to make, have
the burden of proving by clear and convincing evidence            made, modify, use, copy, distribute, and sell such Prior
the applicability of this exclusion. This Agreement is            Invention. Notwithstanding the foregoing, I agree that I
intended to supplement, and not to supersede, any rights          will not incorporate, or permit to be incorporated, Prior
the Company may have in law or equity with respect to             Inventions in any Company Inventions without the
the protection of trade secrets or confidential or                Company’s prior written consent.
proprietary information.
                                                                           2.5      Labor Code Section 2870 Notice. I
2.       ASSIGNMENT OF INVENTIONS.                                have been notified and understand that the provisions of
                                                                  Section 2.6 of this Agreement do not apply to any
         2.1       Proprietary Rights. The term                   Company Invention (defined below) that qualifies fully
“Proprietary Rights” shall mean all trade secret, patent,         as a nonassignable invention under the provisions of
copyright, mask work, and other intellectual property             Section 2870 of the California Labor Code, which states:
rights throughout the world, including any registrations
of or applications to register such rights.                                ANY PROVISION IN AN EMPLOYMENT
                                                                           AGREEMENT WHICH PROVIDES THAT
          2.2     Moral Rights. The term “Moral                            AN EMPLOYEE SHALL ASSIGN, OR
Rights” shall mean any rights to claim authorship of or                    OFFER TO ASSIGN, ANY OF HIS OR HER
credit on any Company Inventions (defined below), to                       RIGHTS IN AN INVENTION TO HIS OR
object to or prevent the modification or destruction of                    HER EMPLOYER SHALL NOT APPLY TO
any Company Inventions, or to withdraw from                                AN INVENTION THAT THE EMPLOYEE
circulation or control the publication or distribution of                  DEVELOPED ENTIRELY ON HIS OR HER
any Company Inventions, and any similar right, existing                    OWN TIME WITHOUT USING THE




                                                              1
                  Case 3:19-cv-01462 Document 1-1 Filed 03/20/19 Page 3 of 6



         EMPLOYER’S EQUIPMENT, SUPPLIES,                         from, or as a result of the work performed by me during
         FACILITIES,  OR   TRADE      SECRET                     my employment with the Company, or any Proprietary
         INFORMATION EXCEPT FOR THOSE                            Information to which I had access during or as a result
         INVENTIONS THAT EITHER: (1) RELATE                      of my employment with the Company. In addition, I
         AT THE TIME OF CONCEPTION OR                            acknowledge and agree that all patent applications for
         REDUCTION TO PRACTICE OF THE                            such Inventions that are filed by me or on my behalf,
         INVENTION TO THE EMPLOYER’S                             whether during my employment or after termination of
         BUSINESS, OR ACTUAL OR DE-                              my employment, are subject to this Agreement and
         MONSTRABLY ANTICIPATED RESEARCH                         belong to the Company. At the time of each such
         OR     DEVELOPMENT      OF      THE                     disclosure, I will advise the Company in writing of any
         EMPLOYER; OR (2) RESULT FROM ANY                        Inventions that I believe fully qualify for protection
         WORK PERFORMED BY THE EMPLOYEE                          under Section 2870 of the California Labor Code and
         FOR THE EMPLOYER. TO THE EXTENT                         will provide to the Company in writing all evidence
         A PROVISION IN AN EMPLOYMENT                            necessary to substantiate that belief.
         AGREEMENT PURPORTS TO REQUIRE
         AN EMPLOYEE TO ASSIGN AN                                         2.8      Notice to Third Parties. During and
         INVENTION OTHERWISE EXCLUDED                            after the term of my employment, the Company may,
         FROM BEING REQUIRED TO BE                               with or without prior notice to me, notify third parties of
         ASSIGNED UNDER CALIFORNIA LABOR                         my agreements and obligations under this Agreement.
         CODE     SECTION    2870(a),    THE
         PROVISION IS AGAINST THE PUBLIC                                  2.9       Assistance. I agree to assist in every
         POLICY OF THIS STATE AND IS                             proper way and to execute those documents and to take
         UNENFORCEABLE.                                          such acts as are reasonably requested by the Company to
                                                                 obtain, sustain, and from time to time enforce patents,
          2.6     Works for Hire; Assignment of                  copyrights, and other rights and protections relating to
Inventions. I acknowledge and agree that all original            Company Inventions in the United States or any other
works of authorship which are made by me (solely or              country. I hereby irrevocably designate and appoint the
jointly with others) within the scope of my employment           Secretary of the Company as my attorney-in-fact, which
and which are protectable by copyright are “works for            appointment is coupled with an interest, to act for and in
hire” under the U.S. Copyright Act and that the                  my behalf to execute, verify, and file any such
Company will be considered the author and owner of               documents and to do all other lawfully permitted acts to
such works. I further agree to assign, and do hereby             further the purposes of this paragraph with the same
assign, to the Company all my right, title and interest in       legal force and effect as if executed by me. My
and to any and all Inventions that (i) are developed using       obligations under this paragraph will continue beyond
equipment, supplies, facilities, trade secrets, or               the termination of my employment with the Company
Proprietary Information of the Company, (ii) result from         for any reason, provided that the Company will
work performed by me for the Company, or (iii) relate at         compensate me at a reasonable rate after such
the time of conception or reduction to practice of the           termination for time or expenses actually spent by me at
invention to the Company’s business, or actual or                the Company’s request on such assistance.
demonstrably anticipated research and development of
the Company (the “Company Inventions”). I agree to               3.       RECORDS. I agree to keep and maintain
assign, and do hereby irrevocably transfer and assign, to        adequate and current written records of all Inventions
the Company all Proprietary Rights and Moral Rights in           made by me during the period of my employment at the
or with respect to any Company Inventions. I forever             Company, which records shall be available to and
waive and agree never to assert any and all Moral Rights         remain the sole property of the Company at all times. I
I may have in or with respect to any Company                     will promptly disclose all such Inventions in writing to
Inventions, even after termination of my work on behalf          the Company and will supplement any such disclosures
of the Company.                                                  to the extent the Company may request. If I have any
                                                                 doubt as to whether or not to disclose an Invention to the
         2.7      Obligation to Keep Company                     Company, I will disclose it.
Informed. During the period of my employment and for
twelve (12) months after the termination of my                   4.       RETURN OF COMPANY RECORDS. Upon the
employment with the Company, I will promptly and                 termination of my employment for any reason, or at such
fully disclose in writing to the Company all Inventions          earlier time as the Company may request, I shall
authored, conceived, or reduced to practice by me, either        immediately return to the Company all originals and
alone or jointly with others, in connection with, derived        copies of all hard copy and electronic documents, files




                                                             2
                  Case 3:19-cv-01462 Document 1-1 Filed 03/20/19 Page 4 of 6



and other property of the Company in my possession or            9.       NON-SOLICITATION.
control or to which I may have access, including all
records referred to in Section 3 above, regardless of the                  9.1      During and after the termination of my
storage medium (e.g., internal or external hard drives,          employment with the Company, I will not directly or
solid-state drives, USB flash drives, flash memory cards,        indirectly solicit or otherwise take away customers or
and cloud storage).                                              suppliers of the Company if, in so doing, I use or
                                                                 disclose any of the Company’s trade secrets, including
5.        NO CONFLICTING OBLIGATIONS. I represent                without limitation the non-public names and addresses
that my performance of this Agreement and as an                  of the Company’s customers and suppliers and/or other
employee of the Company does not and will not breach             confidential information related to them, including their
any agreement to keep in confidence information                  buying and selling habits and special needs.
acquired by me in confidence or in trust prior to my
employment by the Company. Without limiting the                           9.2        I acknowledge that the Company has
foregoing, I agree that during my employment by the              invested, and will continue to invest, significant time
Company I will not improperly use or disclose any                and money to recruit and retain its employees. I
confidential information or trade secrets of any former          recognize that in the course of my employment I have
employer or any other person to whom I have an                   obtained or will obtain valuable information about the
obligation of confidentiality; I will not bring onto the         Company’s employees and contractors, and their
premises of the Company any unpublished documents or             respective talents and areas of expertise.
any property belonging to any former employer or any
other person to whom I have an obligation of                                        9.2.1     I agree that during the term of
confidentiality unless consented to in writing by that           my employment and for twelve (12) months thereafter, I
former employer or person; and I will use in the                 will not directly or indirectly, for my own account or for
performance of my duties only information which is               others, solicit (or assist another in soliciting) for
generally known and used by persons with training and            employment or for the performance of services any
experience comparable to my own, is common                       Company employee or contractor with whom I had
knowledge in the industry or otherwise in the public             contact or of whom I became aware during the period of
domain, or is otherwise provided or developed by the             my employment. Nor will I, for my account or for
Company. I have not entered into and will not enter into         others, in any way induce or attempt to induce any such
any agreement or understanding, either written or oral,          individual to terminate his or her employment by or
in conflict herewith.                                            performance of services for the Company.

6.        LEGAL AND EQUITABLE REMEDIES. I                                           9.2.2     During     and     after  the
acknowledge and agree that violation of this Agreement           termination of my employment with the Company, I will
by me may cause the Company irreparable harm and                 not directly or indirectly hire or otherwise take away any
that the Company shall therefore have the right to               of the Company’s employees (as an employee or an
enforce this Agreement and any of its provisions by              independent contractor) if, in so doing, I use or disclose
injunction, specific performance, or other equitable             any of the Company’s trade secrets, including without
relief, without bond and without prejudice to any other          limitation the non-public names and addresses of the
rights and remedies that the Company may have for a              Company’s employees and/or other confidential
breach of this Agreement.                                        information related to them, including their skills,
                                                                 experience, current projects or assignments for the
7.       NOTICES. Any notices required or permitted              Company and specialized experience in Company
hereunder shall be given to the appropriate party at the         technology and Inventions.
address specified below or at such other address as the
party shall specify in writing. Such notice shall be             10.     18 U.S.C. § 1833 NOTICE. I have been given
deemed given upon personal delivery to the appropriate           notice of the immunity provided by 18 U.S.C.
address or, if sent by certified or registered mail, three       § 1833(b)(1), which provides:
(3) days after the date of mailing.
                                                                          IMMUNITY. An individual shall not be held
8.        EMPLOYMENT. I understand and agree that                         criminally or civilly liable under any
nothing in this Agreement shall confer any right with                     Federal or State trade secret law for the
respect to continuation of employment, nor shall it                       disclosure of a trade secret that (A) is made-
interfere in any way with my right or the Company’s                       (i) in confidence to a Federal, State, or local
right to terminate my employment at any time, with or                     government official, either directly or
without cause.                                                            indirectly, or to an attorney; and (ii) solely




                                                             3
                  Case 3:19-cv-01462 Document 1-1 Filed 03/20/19 Page 5 of 6



         for the purpose of reporting or investigating             or contemporaneous discussions or agreements between
         a suspected violation of law; or (B) is made              us regarding such subject matter. No modification of or
         in a complaint or other document filed in a               amendment to this Agreement, nor any waiver of any
         lawsuit or other proceeding, if such filing is            rights under this Agreement, will be effective unless in
         made under seal.                                          writing and signed by the party to be charged.

11.      GENERAL PROVISIONS.                                                11.6     Any subsequent change or changes in
                                                                   my duties, salary or compensation will not affect the
          11.1     This Agreement will be governed by              validity or scope of this Agreement. This Agreement
and construed according to the laws of the State of                shall be effective as of the first day of my employment
California, as such laws are applied to agreements                 with the Company.
entered into and to be performed entirely within
California between California residents. I agree to submit
to the jurisdiction of, and that exclusive jurisdiction over       Dated: _____________________________________
and venue for any action or proceeding arising out of or
relating to this Agreement shall lie, in the state and
federal courts located in Santa Clara or San Francisco             ___________________________________________
Counties, California.                                              (Signature)

          11.2      If any provision of this Agreement is
found to be excessively broad as to duration,                      ___________________________________________
geographical scope, activity or subject, such provision            (Printed Name)
shall be construed or reformed by limiting and reducing
it to the extent required to render it enforceable under
applicable law. If any provision of this Agreement is              ___________________________________________
found to be invalid, illegal or unenforceable and cannot           (Address)
be construed so as to render it enforceable, such
invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this                    ___________________________________________
Agreement shall be construed as if such invalid, illegal
or unenforceable provision had never been contained
herein. Nothing in this Agreement is intended to restrict,
or shall be interpreted as restricting, my right to engage
in activity protected by Section 7 of the National Labor
Relations Act or any other applicable state or federal
law.

         11.3     The provisions of this Agreement shall
survive the termination of my employment and the
assignment of this Agreement by the Company to any
successor in interest or other assignee. This Agreement
will be binding upon my heirs, executors, administrators
and other legal representatives and will be for the benefit
of the Company, its successors, and its assigns. The
Company may assign any of its rights or obligations
under this Agreement

        11.4     No waiver by the Company of any
breach of this Agreement shall be a waiver of any
preceding or succeeding breach. No waiver by the
Company of any right under this Agreement shall be
construed as a waiver of any other right.

         11.5     This Agreement is the final, complete
and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior




                                                               4
                  Case 3:19-cv-01462 Document 1-1 Filed 03/20/19 Page 6 of 6




                                                  Exhibit A


TO:                 Tesla, Inc.

FROM:

DATE:

SUBJECT:              Prior Invention


1.       Except as listed in Section 2 below, the following is a complete list of all inventions or
improvements that have been made or conceived or first reduced to practice by me alone or jointly with others
prior to my engagement by the Company:




                  Additional sheets attached.

2.      Due to a prior confidentiality agreement, I cannot complete the disclosure under Section 1 above with
respect to inventions or improvements generally listed below, the proprietary rights and duty of confidentiality
with respect to which I owe to the following party(ies):


                    Invention or Improvement        Party(ies)               Relationship

             1.

             2.

             3.

                  Additional sheets attached.




*** WARNING - If you sign (or eSign) this document and do not fill in
anything in sections 1 or 2 on Exhibit A, we assume that you do not have
any inventions.


                                                       5
